Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 9/17/21 is acknowledged. Applicant elected Group V, Claims 1, 9-22 and 27 with traverse. Claims 23-26, 28-30, 32-38 are hereby withdrawn as drawn to no-elected invention.
Claims 2-8 and 31 have been canceled.
 	In traversal of restriction among Groups V-XI, applicant argues that all said processes and products are classified in CPC class C12 subclass N. Therefore, a search of all said inventions together should not impose an undue burden on the examiner and even if these traversal arguments may not persuade the examiner, it should be pointed out that claims 1, 29-30 and 32-38 must be considered with the elected invention because claims 1 and 28 are linking claims and if said claims become allowable according to US practice, rejoinder of the divided inventions is permissible.
 	These arguments were fully considered but were found unpersuasive. This is because firstly, this application is a divisional and the reasons as to why the claims are restricted, as indicated in the last office action, were fully explained in the parent application 16/016,149 and applicant at the time, held no objection as to why the claims were restricted and he/she did not even provide any reasons as to why the unity of invention was present. Therefore, the examiner finds no reason to change her restriction strategy for this divisional case, which is in full compliance with was mutually agreed upon in the past, at this stage of prosecution.
not coextensive with CPC class/subclasses required for the process claims, as the process claims require none of said class/subclasses to be searched. Similarly, process claims require a search in class C12 P7/06 and C12P 19/24, whose search is totally unnecessary for composition claims. Therefore, in contrast to applicant’s view, rejoinder of product claims with process claims does impose an undue burden of searching on the examiner and for said reasons restriction is maintained and is hereby made Final.
DETAILED ACTION
 	Claims 1, 9-22, 27 are under examination on the merits.
Claim Objections
Claim 1 are objected to because of the following informalities:  claim 1 depends from a non-elected invention (namely claim 28). Applicant is advised to write said claim independently..  Appropriate correction is required.
Specification
The specification is objected to for reciting hyperlink language (see for example page 19, line 28). Applicant is advised to delete hyperlink language everywhere in the text of the specification, incompliance with 37 CFR 1.57(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-22 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “organism” in claim 1 (and its dependent claims 2-22 and 27) is confusing because it embraces multicellular and single cell organisms. Therefore, in order to avoid confusion, applicant is advised to substitute said term with “microorganism”, for which there is disclosure support.
Claims 11-12, 14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11-12 recites the broad recitations “4.0-6.5” and “70-100 °C” respectively, and the claims also respectively recite “5.0-5.8” etc. and “80-90 °C” etc., which are each  the narrower statement of the range/limitation recited in each claim. The claim(s) are considered 
This problem also exists in claims 14 and 16-17. Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-22, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 2-22 and 27) are directed to a fermentation process utilizing a genera of enzymes and a genus of fermenting microorganisms “organisms” from all sources and species where said genera, said genus and thereby, said method of use of all said products is inadequately described in the specification.
University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming a method of use of a genera of products by merely what they do rather than what they structurally are.
 	Given the enormous scope of these claims, which utilize a genera of enzymes from all sources and species and the genera of microorganisms “organisms” which may be bacterial, fungal, archaea etc., some more structural information as to what enzymes sources and which type of microorganisms are likely to result in the desired fermentation products of this invention when grown and fermented by instant invention deems necessary that is currently lacking in the disclosure.
a few species) and yeast (a single species) which represents the genus of “microorganism” utilized which are totally inadequate to fully describe the method as broadly claimed and hence, based on the information provided one of skill in the art cannot reasonably conclude that applicant had full possession of this invention at the time of effective filing of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-22 and 27 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Breneman et al., “Breneman” (US2009/0215127, 8/2009)  or, in the alternative, under 35 U.S.C. 103 as obvious over Breneman. Said patent publication teaches and claims a process for producing fermentation product (e.g. ethanol), utilizing starch containing material, wherein said process is performed at pH range of 4.5-5.4, prior to this invention. In paragraph [0056], Martinez teaches that more than 70% of its starch 
In paragraph [0064) jet-cooking is taught to be utilized at a liquefaction step wherein said jet-cooking may occur at 70-120 °C from 2 minutes- 4 hours). Therefore, it is believed that the teachings and claims of Breneman anticipate this invention or in the least render it obvious.
Claim(s) 1, 9-22 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinez-Gutierrez et al., “Martinez” (US2006/0275882, 12/2006).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this 
Martinez teaches and claims a method of producing ethanol utilizing yeast as a fermenting organism (see paragraph [0030]) comprising providing a mash of milled starch containing material (originating from barley, potato etc., see claim 19) and water , pre-liquefying the mash, gelatinizing the pre-liquefied mash by jet-cooking, liquefying the gelatinized mash ( at 60-95 °C)in the presence of alpha-amylase and xylanase, saccharifying (which may optionally occur in the presence of glucoamylase, see paragraph [0029]) and fermenting the mash ( in the range of 24-96 hours, at pH range of 4-5, see paragraph [0031]) to produce ethanol. Therefore, it is believed that the teachings of Martinez anticipate claims 1, 9, 11, 13-22, 27 or in the least render them obvious.
With respect to claim 12, even though said reference does not explicitly mention the particle size of its milled starch, preparing a starch containing material, wherein more than 70% of its contents pass through 0.5 mm sieve, was well within the skill of one of ordinary skill before the filing of this invention as evidenced by Breneman (cited above) and hence, said claim 12 is also obvious.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656